           Case 5:21-cv-00131-TES Document 9 Filed 05/03/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


EDWARD TYRONE RIDLEY,

         Plaintiff,

v.                                                       CIVIL ACTION NO.
                                                          5:21‐cv‐00131‐TES
COLUMBIAN LIFE INSURANCE
COMPANY,

         Defendant.


           ORDER ON DEFENDANT’S MOTIONS TO APPOINT COUNSEL



        Plaintiff Edward Tyrone Ridley (“Ridley”), a prisoner at Wilcox State Prison

 proceeding pro se, sued Columbian Life Insurance Company (“Columbian”) in Wilcox

 County Superior Court for fraud related to his mother’s life insurance policy. [Doc. 1].

 Columbian removed to this Court. [Doc. 1]. Columbian has moved for summary

 judgment [Doc. 5], and Ridley has twice moved for the Court to appoint him counsel.

 [Doc. 6]; [Doc. 8].

        “The court may request an attorney to represent any person unable to afford

 counsel.” 28 U.S.C. § 1915(e)(1) (emphasis added). “Appointment of counsel in a civil

 case is not a constitutional right,” and it is “justified only by exceptional circumstances.”

 Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985) (quoting Mekdeci v. Merrell National

 Laboratories, 711 F.2d 1510, 1522 n. 19 (11th Cir. 1983) and Lopez v. Reyes, 692 F.2d 15, 17
          Case 5:21-cv-00131-TES Document 9 Filed 05/03/21 Page 2 of 2




(5th Cir. 1982)). Because the essential facts and legal doctrines of this case are

ascertainable without the assistance of court‐appointed counsel, the Court DENIES

Ridley’s two Motions to Appoint Counsel. [Doc. 6]; [Doc. 8].

       SO ORDERED, this 3rd day of May, 2021.

                                           S/Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              2
